Citation Nr: 1037174	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-50 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD) with restrictive 
airway disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1948 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his currently diagnosed COPD warrants a 
higher evaluation than 30 percent.  

The Veteran was afforded a VA medical examination in July 2008 
and April 2010 to evaluate his COPD.  At both of these 
examinations, the Veteran received pulmonary function tests which 
included testing of his forced vital capacity and forced 
expiratory volume in one second.  However, neither VA examiner 
used the diffusion capacity of the lung for carbon monoxide by 
the single breath method.  (DLCO (SB))  While the examiner can 
evaluate the Veteran's pulmonary functioning using alternative 
criteria, if the DLCO (SB) is not of record, the examiner must 
state why this test would not be useful or valid in this 
particular case.  See 38 C.F.R. § 4.96(d)(2).

The Board finds that while the July 2008 and April 2010 VA 
examiners used appropriate alternative pulmonary functioning 
tests, neither examiner gave an opinion as to why the DLCO (SB) 
test would not be useful or valid in this particular case.  Id.
The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  As the July 2008 and April 2010 VA 
examiners did not use the DLCO (SB) test and did not offer any 
opinions as to why the DLCO (SB) test would not be useful or 
valid in this particular case, the claim must be remanded.

The Board further notes that the most recent VA treatment records 
in the claims file are from December 2009.  On remand, the RO 
should make efforts to obtain all outstanding treatment records 
at any VA treatment facility from December 2009 through the 
present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Obtain all of the Veteran's outstanding VA 
treatment records for the period from 
December 2009 through the present.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  If the 
AOJ is unable to obtain any of the relevant 
records sought, it shall notify the Veteran 
that it has been unable to obtain such 
records by identifying the specific records 
not obtained, explaining the efforts used 
to obtain those records, and describing any 
further action to be taken with respect to 
the claim.  38 U.S.C. § 5103A(b)(2) (West 
2002).

2.	Refer the claims file, with any additional 
evidence, to the April 2010 VA examiner for 
an addendum opinion regarding the DLCO (SB) 
test.  Specifically, if the examiner finds 
the test was not necessary, he or she 
should state why the DLCO (SB) test would 
not be useful or valid in this particular 
case.  In the alternative, if necessary, 
the examiner should perform the DLCO (SB) 
test and any additional appropriate tests.  
If the April 2010 VA examiner is no longer 
available, request an opinion, with the 
option for an examination, from an 
appropriate examiner.  The claims file, 
including a copy of this REMAND, must be 
made available for review, and the 
statement should reflect that such a review 
was accomplished.  See 38 C.F.R. 
§ 4.96(d)(2).

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  A detailed 
rationale should be provided for all 
opinions.  

3.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim for an 
increased rating.  If the benefits sought 
on appeal are not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



